DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blount et al. US patent application 2011/0099200 [herein “Blount”].
Claim 10 recites “A method for data file recovery, comprising: detecting a trigger event for a recovery operation targeting a first data file; identifying a first file fingerprint for the first data file;”
Blount teaches a data sharing and recovery method. An event may occur that causes loss of all or portions of an instance repository, e.g., a file (i.e., first data file), which then prompts (i.e., triggers) a disaster recovery process (i.e., operation) that includes identifying the fingerprints of files (i.e., first file fingerprint) that correspond to the lost instance [0070].
	Claim 10 further recites “issuing, to a backup storage service, a recovery request comprising the first file fingerprint; and”.
Blount’s data manager (i.e., backup storage service) carries out (i.e., issues) a disaster recovery process that includes identifying the fingerprints of files that correspond to the lost instance [0070].
Claim 10 further recites “receiving, in response to the recovery request, first peer client device metadata from the backup storage service.”
Blount’s data manager polls a list of peers with a query containing the file fingerprint, and forwards the query to the address (i.e., metadata) of one of the peers (i.e., first peer client device) who responded affirmatively to the poll [0011].

Claim 11 recites “The method of claim 10, further comprising: issuing, using the first peer client device metadata, a file request to a first peer client device, wherein the file request comprises the first file fingerprint;”
Blount’s data manager polls a list of peers with a query containing the file fingerprint (i.e., first file fingerprint), and forwards (i.e., issues) the query (i.e., file request) to the address (i.e., metadata) of one of the peers (i.e., first peer client device) who responded affirmatively to the poll [0011].
Claim 11 further recites “receiving, in response to the file request, the first data file from the first peer client device; and storing the first data file to compete a recovery of the first data file.”
Blount’s data manager carries out a disaster recovery process that includes identifying the fingerprints of files that correspond to the lost instance, for use in creating or rebuilding (i.e., recovering) the instance (i.e., first data file) [0070].

Claim 12 recites “The method of claim 10, wherein second peer client device metadata is received from the backup storage service in response to the recovery request, wherein the method further comprises: issuing, using the first peer client device metadata, a first file request to a first peer client device, wherein the first file request comprises the first file fingerprint; receiving, in response to the first file request, one selected from a group consisting of no response and a request denial, from the first peer client device; and”.
Blount’s data manager (i.e., backup storage service) polls a list of peers (i.e., peer client devices) with a query containing the file fingerprint, and forwards (i.e., issues) the query to the address (i.e., metadata) of one of the peers who responded affirmatively to the poll [0011]. In other words, if a peer client device (i.e., first peer client device) does not respond affirmatively (i.e., no response or request denied), then the query is not forwarded to it.
Claim 12 further recites “issuing, based on receiving one selected from the group in response to the first file request, a second file request to a second peer client device using the second peer client device metadata, wherein the second request comprises the first file fingerprint.”
Blount polls a list of peers with a query containing the file fingerprint, and forwards the query to one of the peers (i.e., second peer client device) who responded affirmatively to the poll [0011].

Claim 13 recites “The method of claim 12, further comprising: receiving, in response to the second file request, one selected from the group consisting of the no response and the request denial, from the second peer client device;”
Blount polls a list of peers (i.e., peer client devices) with a query containing the file fingerprint, and forwards the query to one of the peers who responded affirmatively to the poll [0011]. In other words, if a peer client device (i.e., second peer client device) does not respond affirmatively (i.e., no response or request denied), then the query is not forwarded to it.
Claim 13 further recites “issuing, based on receiving one selected from the group in response to the second file request, a recovery notice to the backup storage service, wherein the recovery notice comprises the first file fingerprint; receiving, in response to the recovery notice, the first data file from the backup storage service; and storing the first data file to complete a recovery of the first data file.”
Blount’s data manager (i.e., backup storage service) carries out a disaster recovery process (i.e., recovery notice) that includes identifying the fingerprints (i.e., first file fingerprint) of files that correspond to the lost instance, for use in creating or rebuilding (i.e., recovering) the instance (i.e., first data file) [0070].

Claim 14 recites “The method of claim 12, further comprising: receiving, in response to the second file request, the first data file from the second peer client device; and storing the first data file to complete a recovery of the first data file.”
Blount’s data manager carries out a disaster recovery process that includes identifying the fingerprints (i.e., first file fingerprint) of files that correspond to the lost instance, for use in creating or rebuilding (i.e., recovering) the instance (i.e., first data file) [0070].

Claim 15 recites “The method of claim 10, wherein the recovery operation further targets a second data file, wherein the recovery request further comprises a second file fingerprint for the second data file, wherein the method further comprises: receiving, further in response to the recovery request, the second data file from the backup storage service; and storing the second data file to complete a recovery of the second data file.”
Blount’s data manager (i.e., backup storage service) carries out a disaster recovery process (i.e., operation) that includes identifying the fingerprints (i.e., second file fingerprint) of files that correspond to the lost instance, for use in creating or rebuilding (i.e., recovering) the instance (i.e., second data file) [0070].

Claim 16 recites “The method of claim 10, wherein the first peer client device metadata comprises a network address associated with a peer client device.”
Blount’s data sharing and recovery system consists of multiple peer systems/devices (fig. 8, #810 & #850 & #870) connected through a network, where each device has an address, e.g., IP address (i.e., network address).

Claim 17 recites “The method of claim 10, wherein the recovery request further comprises a user identifier (ID) for a client device user, wherein the first data file belongs to the 
Blount stores file fingerprints in a reduced-data storage, together with metadata useful in building or providing the associated files (i.e., first data file) to requesting clients [0031], e.g., file size [0028] and pointer to location (i.e., first storage tier and client device) [0039].

Claim 18 recites “The method of claim 17, wherein the trigger event is initiated by the client device user.”
In Blount, when a data object or file is required by a device (i.e., client device) in the event of (i.e., triggered by) data loss, the device may initiate a query, using the file fingerprint, to its peers to find and retrieve it [0008].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blount, and further in view of Shilane et al. US patent 8,631,052 [herein “Shilane.
Claim 1 recites “A method for data file recovery, comprising: receiving, from a client device, a recovery request comprising a first file fingerprint for a first data file; identifying a first storage tier and a first file size using the first file fingerprint;”
Blount teaches a data sharing and recovery method. When a data object or file (i.e., first data file) is required by a device (i.e., client device) in the event of data loss, the device may query (i.e., recovery request), using the file fingerprint (i.e., first file fingerprint), its peers to find and retrieve it [0008]. File fingerprint is stored in a reduced-data storage, together with metadata useful in building or providing the file to requesting clients [0031], e.g., file size [0028] and pointer to location (i.e., first storage tier) [0039].
Blount does not disclose the limitation on storage tier; however, Shilane teaches a data storage system organized in a tiered storage hierarchy, each tier utilizing different kinds of storage devices with different storage technologies at different locations (Shilane: 5:44-61).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Blount with Shilane. One having ordinary skill in the art would have found motivation to adopt Shilane’s tiered storage hierarchy in Blount to achieve optimal storage performance cost-effectively.
Claim 1 further recites “making a first determination, based on the first storage tier and the first file size, that the first data file fails to satisfy file transfer criteria;”
Blount’s data reduction service includes a threshold size filter (i.e., file transfer criteria) to determine whether file size is greater than some threshold value. Fingerprint is not generated when size is below (i.e., fails to satisfy) the threshold value, in order to reduce fingerprinting overhead [0028].

Blount polls a list of peers (i.e., user list) with a query containing the file fingerprint, and transmits/forwards the query to the address (i.e., metadata) of one of the peers (i.e., first peer client device) who responded affirmatively to the poll (i.e., associated with first data file) [0011].
	Claim 19 is analogous to claim 1, and is similarly rejected.

Claim 2 recites “The method of claim 1, wherein the first data file failing to satisfy the file transfer criteria, comprises: the first storage tier meeting a storage tier threshold; and the first file size not exceeding a file size threshold.”
Blount teaches claim 1. The data reduction service includes a threshold size filter (i.e., file transfer criteria) to determine whether the size of file is greater than some threshold value. Fingerprint is not generated when size is below (i.e., not exceeding) the threshold value, in order to reduce fingerprinting overhead [0028].

Claim 3 recites “The method of claim 1, further comprising: receiving, from the client device, a recovery notice comprising the first file fingerprint;”
Blount teaches claim 1. He polls a list of peers with a query containing the file fingerprint, and forwards the query (i.e., recovery notice) to one of the peers who responded affirmatively to the poll [0011].
Claim 3 further recites “obtaining, based on receiving the recovery notice, a file recipe for the first data file using the first file fingerprint;”
Blount does not disclose this limitation; however, Shilane collects file recipes and associated file metadata (i.e., first file fingerprint) from deduplicated data storage systems, where a file recipe consists of a list of fingerprints of data chunks of a file (Shilane: Abstract).
Claim 3 further recites “reconstructing the first data file based on the file recipe; and transmitting, in response to the recovery notice, the first data file to the client device.”
Blount does not disclose this limitation; however, Shilane divides every file into a list of data chunks of equal size, from which the list of data chunk fingerprints (i.e., file recipe) is generated (Shilane: fig. 4; 8:51-60). Conversely, given a list of data chunk fingerprints (i.e., file recipe), the list of data chunks (i.e., first data file) can be reconstructed.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Blount with Shilane. One having ordinary skill in the art would have found motivation to utilize Shilane’s file recipe in Blount for block-level, not file-level, deduplication in order to further improve storage efficiency.

Claim 4 recites “The method of claim 1, wherein the user list further comprises a second peer user ID, wherein the method further comprises: identifying second peer client device metadata using the second peer user ID; and transmitting, further in response to the recovery request, the second peer client device metadata to the client device.”
Blount teaches claim 1. He polls a list of peers (i.e., user list) with a query containing the file fingerprint, and transmits/forwards the query to the address (i.e., metadata) of one of the peers (i.e., second peer client device) who responded affirmatively to the poll [0011].

Claim 5 recites “The method of claim 1, wherein the recovery request further comprises a second file fingerprint for a second data file, wherein the method further comprises: identifying a second storage tier and a second file size using the second file fingerprint;”
Blount teaches claim 1. When a data object or file (i.e., second data file) is required by a device in the event of data loss, the device may query (i.e., recovery request), with the file fingerprint (i.e., second file fingerprint), its peers to find and retrieve it [0008]. File fingerprint is stored in a reduced-data storage, together with metadata useful in building or providing the file to requesting clients [0031], e.g., file size [0028] and pointer to location (i.e., second storage tier) [0039].
Claim 5 further recites “making a second determination, based on the second storage tier and the second file size that the second data file satisfies the file transfer criteria;”
Blount’s data reduction service includes a threshold size filter (i.e., file transfer criteria) to determine whether the size of file is greater than some threshold value. Fingerprint is 
Claim 5 further recites “obtaining, based on the second determination, a file recipe for the second data file using the second file fingerprint;”
Blount does not disclose this limitation; however, Shilane collects file recipes and associated file metadata (i.e., second file fingerprint) from deduplicated data storage systems, where a file recipe consists of a list of fingerprints of data chunks of a file (Shilane: Abstract).
Claim 5 further recites “reconstructing the second data file based on the file recipe; and transmitting, further in response to the recovery request, the second data file to the client device.”
Blount does not disclose this limitation; however, Shilane divides every file into a list of data chunks of equal size, from which the list of data chunk fingerprints (i.e., file recipe) is generated (Shilane: fig. 4; 8:51-60). Conversely, given a list of data chunk fingerprints (i.e., file recipe), the list of data chunks (i.e., second data file) can be reconstructed.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Blount with Shilane. One having ordinary skill in the art would have found motivation to utilize Shilane’s file recipe in Blount for block-level, not file-level, deduplication in order to further improve storage efficiency.

Claim 6 recites “The method of claim 5, wherein the second data file satisfying the file transfer criteria, comprises one selected from a group consisting of: the second storage tier not meeting a storage tier threshold; and the second file size exceeding a file size threshold.”
Blount teaches claim 5. The data reduction service includes a threshold size filter (i.e., file transfer criteria) to determine whether the size of file is greater than some threshold value. Fingerprint is generated when size is above (i.e., exceeds) the threshold value, in order to reduce fingerprinting overhead [0028].

Claim 7 recites “The method of claim 5, wherein the file recipe comprises an ordered sequence of chunk fingerprints.”
Blount teaches claim 5, but does not disclose this claim; however, Shilane divides every file into a list (i.e., ordered sequence) of data chunks of equal size, from which the list of data chunk fingerprints (i.e., file recipe) is generated (Shilane: fig. 4; 8:51-60).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Blount with Shilane. One having ordinary skill in the art would have found motivation to utilize Shilane’s file recipe in Blount for block-level, not file-level, deduplication in order to further improve storage efficiency.

Claim 8 recites “The method of claim 1, wherein the recovery request further comprises a user ID for a client device user of the client device, wherein the first storage tier is further identified using the user ID.” According to the instant specification [0041], every file is associated with one or more user IDs for one or more client device users. Examiner interprets this to imply that every client device is identified by a user ID – the device owner.
Blount teaches claim 1. He stores file fingerprints in a reduced-data storage, together with metadata useful in building or providing the associated files to requesting clients [0031], e.g., file size [0028] and pointer to location (i.e., first storage tier and client device) [0039].

Claim 9 recites “The method of claim 1, wherein the first peer client device metadata comprises a network address associated with a peer client device.”
Blount teaches claim 1. The data sharing and recovery system consists of multiple peer systems/devices (fig. 8, #810 & #850 & #870) connected through a network, where each device has an address, e.g., IP address (i.e., network address).

Claim 20 recites “The system of claim 19, wherein the backup storage service resides in a cloud computing environment.”
Blount teaches claim 19, but does not disclose this claim; however, Shilane teaches a data storage system (i.e., backup storage service) organized in a tiered storage hierarchy, each tier utilizing different kinds of storage devices with different storage technologies at different locations, including cloud storage (Shilane: 5:44-61).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Blount with Shilane. One having ordinary skill in the art would have found motivation to adopt Shilane’s tiered storage hierarchy in Blount to achieve optimal storage performance cost-effectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zheng et al. US patent application 2008/0005141 teaches a system and method of block-level fingerprinting for data deduplication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163